Title: Editorial Note on the Secret Committee, 18 September 1775
From: 
To: 


On September 18, 1775, Congress established what became one of its principal institutions for waging the war, the secret committee. Its nine members, Franklin among them, were elected the next day. Their chief responsibility was to obtain arms and ammunition, and the methods of doing so had been worked out some months earlier. Nonexportation had been relaxed to permit produce, with a few exceptions, to be carried abroad whenever the ship returned with war material of equivalent value; and Congress had made contracts with individual merchants to import gunpowder at a set commission. The committee thus moved into a sphere of action in which the rudiments of procedure had been established.
Two-thirds of the original members were delegates who were also active merchants, but this mercantile majority shrank somewhat when the membership was enlarged. Meetings usually consisted of the bare quorum, five. The chairman, Samuel Ward, was the most assiduous attender until his death from smallpox in March, 1776. In that period the next most faithful member was Franklin; of the thirty-seven meetings when those present were recorded, from the inception of the committee until his departure for Canada in late March, he was at twenty-nine. After his return in June, however, he seems to have given up attending.
The documents that survive from the six months in which he was active are few and far between. They consist of one letter from the committee that he did not sign, one to it that he probably did not see, an export licence, and six contracts, some of which he signed; a much greater number of contracts, which were the committee’s central business, are minutely described in its minutes but have since disappeared. We summarize those extant documents with which Franklin was clearly connected, and omit the others. His exposure to contracts, whether we print them or not, must have been educational in the ways in which merchants competed with each other and pulled strings in Congress. After Franklin arrived in France he asked, when it suited his purposes, to be “excus’d from any Concern in Matters of Commerce, which he so little understands.” But no one who had served on the secret committee was so innocent as he implied about the business side of conducting a war.
